PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Kendrup, John, Ingvar Feldtblad
Application No. 15/600,299
Filed: May 19, 2017
Attorney Docket No.: 81421-17755
For: INTRAUTERINE DEVICE, AND A METHOD OF REDUCING THE RATE OF DIFFUSION OF ACTIVE INGREDIENTS IN SAID INTRAUTERINE DEVICE
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed 
March 25, 2021, to revive the above-identified application. This is also a decision on the Supplemental Petition under 37 CFR § 1.182 for Expedited Process filed April 15, 2021.

The requisite $220.00 will be applied to the applicant’s deposit account as authorized. The petition for expedited processing is GRANTED.

The petition under 37 CFR 1.137(a) is GRANTED.

The above-identified application became abandoned for failure to timely pay the appeal forwarding fee required by 37 CFR 41.45(b) within two months of the mailing of the Examiner’s Answer, mailed January 22, 2021.  As an appeal forwarding fee was not filed within the time period set forth in 37 CFR 41.45(a), the appeal was dismissed and the proceedings as to the rejected claims were terminated.  See 37 CFR 41.45(b).   As no claim was allowed, due to non-payment of the appeal forwarding fee, the application became abandoned by operation of law on March 23, 2021.  

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of the $2360.00 appeal forwarding fee, (2) the petition fee of $2100, and (3) a proper statement of unintentional delay. 






The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.  

This matter is being referred to Technology Center Art Unit 1658 for processing before forwarding to the Board of Appeals and Interferences.

Telephone inquiries concerning this decision should be directed to Joy Dobbs at (571) 272-3001.

/Michelle R. Eason/
Michelle R. Eason
Lead Paralegal Specialist
Office of Petitions


cc:	PEJMAN SHARIFI
	200 PARK AVENUE
	NEW YORK, NY 10166